Third District Court of Appeal
                               State of Florida

                      Opinion filed November 10, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-166
                     Lower Tribunal No. F14-19599B
                          ________________


                      Philome Jacques-Simon,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Ellen Sue
Venzer, Judge.

     Philome Jacques-Simon, in proper person.

      Ashley Moody, Attorney General, and Michael W. Mervine, Chief
Assistant Attorney General, for appellee.


Before FERNANDEZ, C.J., and LOGUE, and LINDSEY, JJ.

     PER CURIAM.

     Affirmed.